Citation Nr: 1330651	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  03-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to April 1972, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's claim of service connection for PTSD.  

In August 2008, the Board denied the Veteran's claim.  The Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Remand (Joint Motion) with the U.S. Court of Appeals for Veterans Claims (Court) in November 2008.  In December 2008, the Court granted the Joint Motion, vacating and remanding the Board's August 2008 decision.

In June 2009 and in April 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board recharacterized the issue on appeal as a claim of service connection for an acquired psychiatric disability, to include PTSD, in its April 2010 remand.  

In January 2011, the Board denied the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD.  The Veteran, through an attorney, again appealed the Board's January 2011 decision to the Court.  In a May 2012 memorandum decision, the Court set aside the Board's January 2011 decision and remanded the Veteran's claim back to the Board for appropriate action.

In April 2013, the Board granted service connection for PTSD; thus, this issue is no longer on appeal.  The issue of whether the Veteran was entitled to service connection for an acquired psychiatric disability other than PTSD, to include dysthymic disorder, anxiety disorder, and obsessive compulsive disorder, was then remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board finds that a remand is necessary to obtain an adequate VA opinion regarding the nature and etiology of any non-PTSD psychiatric disorders.  

Pursuant to the Board's April 2013 remand, the Veteran was scheduled for a VA examination in May 2013 to ascertain the presence and etiology of any non-PTSD psychiatric disorders.  Unfortunately, the VA examiner did not offer an opinion as to etiology because it was determined that "[a]t the current time, [the V]eteran does NOT meet diagnostic criteria for any mental disorder other than PTSD given that he was granted service connection for the same."  In this case, however, the evidence of record clearly reflects previous diagnoses of anxiety disorder, depressive disorder, obsessive compulsive disorder, and dysthymic disorder throughout the appeal period, even if such disorders were not present on the day of the May 2013 examination.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (stating that the "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim).  Therefore, the Board finds that an addendum opinion should be obtained upon remand to ascertain whether these diagnoses are attributable to a separate and distinct psychiatric disability other than his service-connected PTSD.  

The Board notes that 38 C.F.R. § 4.14 merely prohibits evaluating the same manifestation under different diagnoses.  See 38 C.F.R. § 4.14 (noting that "the evaluation of the same manifestation under different diagnoses [is] to be avoided").  In Amberman v. Shinseki, the Federal Circuit recognized that separately diagnosed psychiatric conditions could be service connected but could not be separately rated unless they resulted in different manifestations.  570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder.").  The Federal Circuit found that it was possible evidence could be received that reflected that two conditions resulted in different manifestations, thus allowing the two conditions to be separately rated.  Id.  For example, in Amberman, the Federal Circuit stated that "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability."  Id.  Therefore, on remand, the VA examiner should identify whether any of these previous diagnoses are indicative of a separate and distinct disability from the Veteran's PTSD.  To the extent they result in similar manifestations, this alone does not in and itself prevent the establishment of service connection, although no separate rating may be assignable unless each disability results in distinct manifestations.

Finally, a review of Virtual VA records reflects that the Veteran is receiving regular treatment for his psychiatric symptoms.  To the extent that he may have received any additional VA treatment since March 2013, recent treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file VA psychiatric treatment records dated from March 2013 to the present.

2.  After completed the development outlined in step (1), return the claims file to the VA examiner who previously provided an examination and opinion in this case in May 2013.  If the VA examiner is unavailable, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinion.

Following a review of the claims file, the examiner is requested to provide an opinion as to the following:

(a)  Are any of the Veteran's diagnoses of record, to include anxiety disorder, depressive disorder, obsessive compulsive disorder, and dysthymic disorder, attributable to a separate and distinct psychiatric disability other than his service-connected PTSD?  In this regard, the examiner should acknowledge the history of various diagnoses throughout the appeal period, including evidence that lists these Axis I diagnoses in addition to PTSD (for example, the September 2006 decision of the Social Security Administration (SSA) that found that the Veteran's impairments included depression and anxiety disorder in addition to PTSD; the March 2006 medical opinion by Dr. J. lists mental impairments of depression, anxiety, and obsessive compulsive disorder in addition to PTSD; a June 2003 private treatment report notes diagnoses of major depressive disorder and generalized anxiety disorder in addition to PTSD; etc.).   

(b)  For any diagnosed psychiatric disorders that are determined to be separate and distinct from the Veteran's PTSD, is the disorder is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the disorder is caused by or aggravated by his PTSD?  For depression, the examiner should acknowledge the November 2004 opinion by Dr. D. stating that underlying depression is in part due to PTSD.

(c) For any diagnosed psychiatric disorders that are determined to be separate and distinct from the Veteran's PTSD, is the disorder is at least as likely as not (i.e., at least a probability of 50 percent or greater) that the disorder is caused by or aggravated by the Veteran's service-connected disabilities of diabetes and diabetic complications?  For anxiety and depression, the examiner should acknowledge the July 2003 opinion by Dr. D. stating that symptoms of diabetes and peripheral neuropathy were causing significant anxiety and depression.

(d) For any diagnosed psychiatric disorders that are determined to be separate and distinct from the Veteran's PTSD, is the disorder is at least as likely as not (i.e., at least a probability of 50 percent or greater) related to the Veteran's service.  The examiner is directed to presume that symptoms related to the stress of combat were present in service (combat veterans are entitled to certain presumptions under 38 U.S.C.A. § 1154(b)).  The Board also notes that the Veteran's in-service March 1972 Report of Medical History reflects a history of nervous trouble of any sort and an April 2008 VA letter from Dr. F. notes that the Veteran's obsessive compulsive disorder by history began during service in Vietnam as a way to bind anxiety related to the war.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


